Citation Nr: 1825141	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the claim for entitlement to service connection for schizophrenia.  

The Board notes that the claim was originally denied in January 1999 and was not appealed.  The Veteran attempted to reopen the claim in August 2000.  The RO did so by the December 2002 rating decision, due to the enactment of the Veterans Claims Assistance Act of 2000, which changed the standards by which veterans' claims are adjudicated.  The Veteran appealed the December 2002 rating decision, which was denied by the Board in a November 2004 decision.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2006, the Court vacated the November 2004 Board decision and remanded the matter.  In its August 2006 Order, the Court noted the Veteran's contention that VA was required to obtain and consider his service personnel records, as well as private records, prior to final adjudication.  

As such, the Veteran's claim was remanded by the Board in July 2007 so as to obtain any additional private medical records, as well as a complete copy of the Veteran's service personnel records (particularly those relating to his performance and separation from service).  The Veteran's service personnel records were associated with his claims file in January 2008.  Subsequent to the receipt of the Veteran's amended claims file, the Board requested a medical opinion from the Veterans Health Administration (VHA) in September 2009.  That opinion was provided in November 2009.  The Board again denied the Veteran's claim in a February 2010 decision.  

In March 2010, the Veteran filed a claim to reopen the matter of service connection for schizophrenia, which was denied by the RO in a May 2010 rating decision.  It is this rating decision that the Veteran has appealed and is currently before the Board.

The Board notes that the Veteran submitted three versions of a VA Form 9 in certifying his appeal of this matter.  The first version, received on August 22, 2014, indicates that he was requesting a Board hearing at that time.  However, the second and third versions, received on August 25, 2014 and September 22, 2014, indicate that he no longer wished to have a Board hearing.  Additionally, the February 2018 Appellate Brief submitted by the Veteran's representative acknowledged the multiple versions of the VA Form 9 and indicated that the Veteran had elected not to have a hearing before the Board.  Thus, the Board considers the initial hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (d) (2017).


FINDINGS OF FACT

1. The Board previously denied the Veteran's claim for entitlement to service connection for schizophrenia in an unappealed February 2010 decision.

2. The evidence received since the February 2010 Board decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1. The February 2010 Board decision denying the Veteran's claim for service connection for schizophrenia is final. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence submitted to reopen the claim of entitlement to service connection for schizophrenia is not new and material, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board last denied the Veteran's claim of entitlement to service connection for schizophrenia in a February 2010 decision.  At that time, the pertinent evidence of record included service treatment records and post-service treatment records, which indicated a diagnosis of schizophrenia in February 1989; the negative November 2009 VHA opinion, which attributed the Veteran's dysfunction during his period of service directly to his abuse of, and dependence on, substances rather than any underlying, undetected psychosis or schizophrenia.  The record also included the Veteran's lay statements regarding his schizophrenia diagnosis after service, which essentially contended that the stress of his last duty assignment in the military caused him to take up illegal drugs, which in turn caused him to develop a psychiatric disorder.  In its February 2010 decision, the Board denied the claim based in large part on a finding that there was no nexus between the Veteran's current diagnosis of schizophrenia and his military service.  

Notice of this denial was provided to the Veteran in February 2010, and the Board's decision in the matter is final.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decision is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the February 2010 Board decision. As such, the February 2010 Board decision is final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100 (2017).  Instead, the Veteran filed a VA Form 21-526 Application for Compensation and/or Pension in March 2010, seeking to reopen his claim for entitlement to service connection for schizophrenia.

The evidence received since the February 2010 Board decision includes additional private treatment records of Dr. S. R., which again show the Veteran's diagnosis and treatment related to schizophrenia, but are silent regarding any relationship between his psychiatric disability and his military service.  He also provided additional lay statements, which contain the same description of the in-service events that he previously suggested resulted in his schizophrenia diagnosis.  Specifically, he has again attributed his psychiatric disability to his substance abuse during service, as well as an incident in which he tampered with a fire extinguisher.  The stressors and incidents reported in the recent lay statements were previously of record at the time of the prior Board decision.  Thus, the Board finds that the current claim for schizophrenia is cumulative and redundant of the evidence previously of record in which the Veteran indicated that his psychiatric disability resulted from his substance abuse and the stress of his last duty assignment during service.

The diagnosis of schizophrenia was previously of record.  In addition, the Veteran's current claim indicating that his psychiatric disability is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest there is a nexus between the two.  There has been no probative medical evidence submitted by the Veteran to support this claim.  Indeed, the newly associated records of Dr. S. R. do not contain any discussion of a relationship between his current diagnosis and his military service, and fail to provide any indication of a nexus between the two.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the Board at the time of the February 2010 decision. 

In sum, as the evidence submitted since the February 2010 Board decision is not new and material, the claim for service connection for schizophrenia is not reopened and the appeal is denied.


ORDER

The claim of entitlement to service connection for schizophrenia is not reopened, and the appeal is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


